Title: General Orders, 3 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Sunday Octr 3rd 1779.
          Parole Havannah—  C. Signs Jamestown Kingston—
        
        At a division Court-Martial held at Ramapough Septr 24th 1779—Mr Thornton Taylor Conductor of Military Stores to General Woodford’s brigade was tried—1st “For striking a soldier, and 2ndly For asserting and swearing to a Falsehood.”
        The Court having considered the charges the evidence and defence are of opinion that Mr Taylor is guilty of the 1st charge, being a breach of the 5th Article of the 18th Section of the Articles of War: They are further of opinion he is guilty of the 2nd charge, being a breach of the 21st Article of the 14th Section of the Articles of War and sentence him to be discharged from the service.
        The Commander in Chief utterly disapproves the sentence; The testimony brought to contradict the facts said to have been sworn to by Mr Taylor before the Regimental Court Martial is negative and inconclusive, and his own deposition before the court ought to have been produced to ascertain what he really did swear; instead of which, testimony depending on the memory of Witnesses, and in which too they are not precise or uniform, is admitted: This is contrary to that rule of reason and justice which dictates that recourse shall always be had to the highest evidence of which the nature of any case is capable and more especially in charges of so serious & heinous a kind; to say nothing of the dangerous consequences which may arise from a

practice of bringing Witnesses to trial for Perjury on slight and frivolous Grounds. Mr Taylor is released from his Arrest.
      